DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment is made in the receipt of the amendment filed August 5, 2021.  The amendment has been approved for entry.
Allowable Subject Matter
Claims 1, 2, and 4-11 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art of record fails to anticipate or render obvious a brake dust cover comprising a first plate member that includes a protruding bead, a second plate member that includes a lightening hole disposed in a support portion, the first plate member overlaps the support portions such that the protruding bead overlaps the lightening hole; or wherein the support portions extend in at least four directions; or the first plate member is coupled to the second plate member to overlap the support portions such that the opening portion is formed between the adjacent support portions when viewed in the vehicle width direction of the vehicle.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiries concerning this communication or earlier communications from the examiner should be directed to Thomas Williams whose telephone number is 571-272-7128.  The examiner can normally be reached on Tuesday-Friday from 6:00 AM to 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi, can be reached at 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-6584.

TJW
August 10, 2021
/THOMAS J WILLIAMS/Primary Examiner, Art Unit 3657